DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs), submitted on 27 February 2020, 13 July 2020, and 04 November 2020, were filed after the mailing date of the patent application on 04 November 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 04 November 2020, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 2 is objected to because of the following informalities:  Said claim recites “The method” in the preamble; however, the independent claim recites “A wireless communication method”.  In order to improve claim clarity, Examiner respectfully suggests amending “The method” to “The wireless communication method”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  Said claim recites “The method” in the preamble; however, the independent claim recites “A wireless communication method”.  In order to improve claim clarity, Examiner respectfully suggests amending “The method” to “The wireless communication method”.  Appropriate correction is required.
Claims 6-8 are objected to because of the following informalities:  Said claims recite “The method” in the preamble; however, the independent claim recites “A wireless communication method”.  In order to improve claim clarity, Examiner respectfully suggests amending “The method” to “The wireless communication method”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  Said claim recites “The device” in the preamble; however, the independent claim recites “A wireless communication device”.  In order to improve claim clarity, Examiner respectfully suggests amending “The device” to “The wireless communication device”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  Said claim recites “The device” in the preamble; however, the independent claim recites “A wireless communication device”.  In order to improve claim clarity, Examiner respectfully suggests amending “The device” to “The wireless communication device”.  .  Appropriate correction is required.
Claims 18-19 are objected to because of the following informalities:  Said claims recite “The device” in the preamble; however, the independent claim recites “A wireless communication device”.  In order to improve claim clarity, Examiner respectfully suggests amending “The device” to “The wireless communication device”.  Appropriate correction is required.
Claims 21-22 are objected to because of the following informalities:  Said claims recite “The device” in the preamble; however, the independent claim recites “A wireless communication device”.  In order to improve claim clarity, Examiner respectfully suggests amending “The device” to “The wireless communication device”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 13-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1-2 and 13-14, Claim 1 and Claim 13 recite “a message” and later recites “the control message”.  Here, the claims are unclear because “the control message” may be the same message of a different message than “a message”.  Regarding Claim 2 and Claim 14, Claim 2 and Claim 14 are likewise rejected for depending upon Claim 1 and Claim 13 respectively.
Regarding Claims 3-4 and 15-16, Claim 3 and Claim 15 recite “a message” and later recites “the control message”.  Here, the claims are unclear because “the control message” may be the same message of a different message than “a message”.  Regarding Claim 4 and Claim 16, Claim 4 and Claim 16 are likewise rejected for depending upon Claim 3 and Claim 15 respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takeda et al. (US 20200154309 A1; hereinafter referred to as “Takeda”).
Regarding Claim 13, Takeda discloses a wireless communication device, comprising: 
a memory to store code (¶216 & Fig. 16, Takeda discloses a device comprising memory.  ¶222 & ¶247, Takeda discloses that the memory can store executable programs), and 
a processor that is in communication with the memory and operable to execute the code to cause the wireless communication device (¶216 & Fig. 16, Takeda discloses a device comprising processor.  ¶222 & ¶247, Takeda discloses that the executable programs are executed by the processor) to: 
receive a message that includes a predetermined number of code block groups for a transmission (¶67 & Fig. 5C, Takeda discloses receiving higher layer signaling indicating the maximum number of code block groups for a transport block); and 
divide a plurality of data blocks in the transmission into a first part and a second part (¶68 & Fig. 5C, Takeda discloses dividing a transport block into a first set of code block groups and a second set of repeated code block groups), the first part comprising a first number of code block groups (¶68 & Fig. 5C, Takeda discloses a first portion having a first number of non-repeated code block groups) and the second part comprising a second number of code block groups (¶68 & Fig. 5C, Takeda discloses that the second set of code block groups comprising repeated code blocks in order to create a transmission having the number of code block groups indicated in the signaling.  Specifically, Takeda discloses that Code Block Group 3, which comprises code block 0, has one code block group), wherein the second number of code block groups is determined based on the predetermined number of code block groups in the control message (¶68 & Fig. 5C, Takeda discloses that the second set of code block groups is determined by repeating prior code block groups based upon the maximum number of code block groups indicated in the higher layer signaling).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 13.
Regarding Claim 2, Takeda discloses the method of claim 1.
Takeda further discloses the predetermined number of code block groups indicates a total number of code block groups in the transmission (¶68 & Fig. 5C, Takeda discloses second set of code block groups comprising three code block groups where three code block groups is a number indicated by higher layer signaling), and wherein the second part is divided substantially evenly among the second number of code block groups (¶68 & Fig. 5C, Takeda discloses second set of code block groups (CBG#0, CBG#1, and CBG#2) is divided evenly into three code block groups where each code block group contains a code block).
Regarding Claim 15, Takeda discloses a wireless communication device, comprising: 
a memory to store code (¶216 & Fig. 16, Takeda discloses a device comprising memory.  ¶222 & ¶247, Takeda discloses that the memory can store executable programs), and 
a processor that is in communication with the memory and operable to execute the code to cause the wireless communication device (¶216 & Fig. 16, Takeda discloses a device comprising processor.  ¶222 & ¶247, Takeda discloses that the executable programs are executed by the processor) to: 
transmit a message including a predetermined number of code block groups for a transmission (¶67 & Fig. 5C, Takeda discloses transmitting higher layer signaling indicating the maximum number of code block groups for a transport block); and 
perform the transmission based on the control message (¶67 & ¶102 & Fig. 5C, Takeda discloses transmitting code block groups of a transport block based upon the maximum number of code block groups indicated in the higher layer signaling), wherein the transmission includes a plurality of data blocks divided into a first part and a second part (¶68 & Fig. 5C, Takeda discloses a transport block divided into a first portion comprising code block groups and a second portion comprising repeated code block groups), the first part comprising a plurality of code block groups (¶68 & Fig. 5C, Takeda discloses second set of code block groups comprising repeated code block and a first set of code block groups comprising a plurality of code block groups)
Regarding Claim 3, Claim 3 is rejected on the same basis as Claim 15.
Regarding Claim 14, Claim 14 is rejected on the same basis as Claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6, 9-10, 12, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Samsung (TB/CB Handling for eMBB, 16th January 2017, 3GPP TSG RAN WG1 NR Ad-Hoc Meeting, Tdoc: R1-1700958; hereinafter referred to as “Samsung”).
Regarding Claim 4, Takeda discloses the method of claim 3.
However, Takeda does not explicitly disclose the first part comprises data preempted in a previous transmission, and wherein each code block group in the first number of code block groups includes an integer number of symbols within an allocated resource range.
Samsung teaches the first part comprises data preempted in a previous transmission (Pg. 4 & Fig. 5, Samsung teaches a first subset of the code block groups is reserved for initial transmission and a second subset of code block groups is reserved for retransmission of eMBB code block groups pre-empted by URLLC transmission), and wherein each code block group in the first number of code block groups includes an integer number of symbols within an allocated resource range (Pg. 4 & Fig. 5, Samsung teaches each subset of code block groups spans over symbols).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Takeda by requiring that the first part comprises data preempted in a previous transmission, and wherein each code block group in the first number of code block groups includes an integer number of symbols within an allocated resource range as taught by Samsung because the transmission of ultra-low latency traffic and enhanced mobile broadband traffic is improved by enabling dynamic resource sharing (Pg. 1, Samsung).
Regarding Claim 17, Takeda discloses a wireless communication device, comprising: 
a memory to store code (¶216 & Fig. 16, Takeda discloses a device comprising memory.  ¶222 & ¶247, Takeda discloses that the memory can store executable programs), and 
a processor that is in communication with the memory and operable to execute the code to cause the wireless communication device (¶216 & Fig. 16, Takeda discloses a device comprising processor.  ¶222 & ¶247, Takeda discloses that the executable programs are executed by the processor) to: 
transmit a control message indicative of a plurality of data blocks for a transmission, (¶67 & Fig. 5C, Takeda discloses transmitting higher layer signaling indicating the maximum number of code block groups for a transport block) and 
perform the transmission of the plurality of data blocks according to the control message (¶67 & ¶102 & Fig. 5C, Takeda discloses transmitting code block groups of a transport block based upon the maximum number of code block groups indicated in the higher layer signaling).
However, Takeda does not explicitly disclose the plurality of data blocks is divided into a plurality of parts and the plurality of parts are time-division multiplexed according time-domain symbols in a scheduling unit.
Samsung teaches the plurality of data blocks is divided into a plurality of parts (Pg. 4 & Fig. 5, Samsung teaches a slot of seven symbols is divided into a first subset of the code block groups for initial transmission and a second subset of code block groups for retransmission of pre-empted eMBB traffic) and the plurality of parts are time-division multiplexed according time-domain symbols in a scheduling unit (Pg. 4 & Fig. 5, Samsung teaches the first subset of code block groups is time-division multiplexed with a second subset of code block groups at a symbol granularity in a slot).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Takeda by requiring that the plurality of data blocks is divided into a plurality of parts and the plurality of parts are time-division multiplexed according time-domain symbols in a scheduling unit as taught by Samsung because the transmission of ultra-low latency traffic and enhanced mobile broadband traffic is improved by enabling dynamic resource sharing (Pg. 1, Samsung).
Regarding Claim 5, Claim 5 is rejected on the same basis as Claim 17.
Regarding Claim 6, Takeda in view of Samsung discloses the method of claim 5.
Samsung teaches a subset of the plurality of data blocks is for new data (Pg. 4 & Fig. 5, Samsung teaches a first subset of the code block groups is reserved for initial transmission and a second subset of code block groups is reserved for retransmission of eMBB code block groups pre-empted by URLLC transmission), wherein the new data includes a transport block or a code block (Pg. 4 & Fig. 5, Samsung teaches a first subset comprised of code block groups).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Takeda by requiring a subset of the plurality of data blocks is for new data and the new data includes a transport block or a code block as taught by Samsung because the transmission of ultra-low latency traffic and enhanced mobile broadband traffic is improved by enabling dynamic resource sharing (Pg. 1, Samsung).
Regarding Claim 20, Takeda discloses a wireless communication device, comprising: 
a memory to store code (¶216 & Fig. 16, Takeda discloses a device comprising memory.  ¶222 & ¶247, Takeda discloses that the memory can store executable programs), and 
a processor that is in communication with the memory and operable to execute the code to cause the wireless communication device (¶216 & Fig. 16, Takeda discloses a device comprising processor.  ¶222 & ¶247, Takeda discloses that the executable programs are executed by the processor) to: 
receive a control message indicative of a plurality of data blocks for a transmission (¶67 & Fig. 5C, Takeda discloses receiving higher layer signaling indicating the maximum number of code block groups for a transport block); and 
perform the transmission of the plurality of data blocks according to the control message (¶67 & ¶102 & Fig. 5C, Takeda discloses transmitting code block groups of a transport block based upon the maximum number of code block groups indicated in the higher layer signaling).
However, Takeda does not explicitly disclose the plurality of data blocks is divided into a plurality of parts and the plurality of parts are time-division multiplexed according time-domain symbols in a scheduling unit.
Samsung teaches the plurality of data blocks is divided into a plurality of parts (Pg. 4 & Fig. 5, Samsung teaches a slot of seven symbols is divided into a first subset of the code block groups for initial transmission and a second subset of code block groups for retransmission of pre-empted eMBB traffic) and the plurality of parts are time-division multiplexed according time-domain symbols in a scheduling unit (Pg. 4 & Fig. 5, Samsung teaches the first subset of code block groups is time-division multiplexed with a second subset of code block groups at a symbol granularity in a slot).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Takeda by requiring that the plurality of data blocks is divided into a plurality of parts and the plurality of parts are time-division multiplexed according time-domain symbols in a scheduling unit as taught by Samsung because the transmission of ultra-low latency traffic and enhanced mobile broadband traffic is improved by enabling dynamic resource sharing (Pg. 1, Samsung).
Regarding Claim 9, Claim 9 is rejected on the same basis as Claim 20.
Regarding Claim 10, Claim 10 is rejected on the same basis as Claim 6.
Regarding Claim 16, Claim 16 is rejected on the same basis as Claim 4.
Claims 7-8, 11-12, 18-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Samsung in further view of Samsung (Overview of CBG-Based Retransmission in NR, 7th April 2017, 3GPP TSG RAN WG1 Meeting #88bis, Tdoc: R1-1705401; hereinafter referred to as “Samsung2”).
Regarding Claim 7, Takeda in view of Samsung discloses the method of claim 5.
However, Takeda in view of Samsung does not explicitly disclose the control message includes an indicator to indicate that a subset of the plurality of data blocks includes data preempted in a previous transmission.
Samsung2 teaches the control message includes an indicator to indicate that a subset of the plurality of data blocks includes data preempted in a previous transmission (Pgs. 2-3, §2.3 CBG Indication For Retransmission, Samsung2 teaches a CBG indicator that indicates that at least one code block group has been pre-empted and will be retransmitted in a subsequent transmission).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Takeda in view of Samsung by requiring that the control message includes an indicator to indicate that a subset of the plurality of data blocks includes data preempted in a previous transmission as taught by Samsung2 because the retransmission of enhanced mobile broadband traffic (eMBB) code block groups (CBGs) is improved (Pg. 2, §2.1, Samsung).
Regarding Claim 8, Takeda in view of Samsung in further view of Samsung2 discloses the method of claim 7.
Samsung further teaches the transmission of the subset of the plurality of data blocks is performed based on one or more mini-slots (Pg. 4 & Fig. 4, Samsung teaches a first subset of the code block groups is reserved for initial transmission and a second subset of code block groups is reserved for retransmission of eMBB code block groups is transmitted over mini-slots).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Takeda in view of Samsung in further view of Samsung2 by requiring that the transmission of the subset of the plurality of data blocks is performed based on one or more mini-slots as taught by Samsung because the transmission of ultra-low latency traffic and enhanced mobile broadband traffic is improved by enabling dynamic resource sharing (Pg. 1, Samsung).
Regarding Claim 11, Claim 11 is rejected on the same basis as Claim 7.
Regarding Claim 12, Claim 12 is rejected on the same basis as Claim 8.
Regarding Claim 18, Claim 18 is rejected on the same basis as Claim 7. 
Regarding Claim 19, Claim 19 is rejected on the same basis as Claim 8.
Regarding Claim 21, Claim 21 is rejected on the same basis as Claim 7.
Regarding Claim 22, Claim 22 is rejected on the same basis as Claim 8.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 10:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC NOWLIN/Examiner, Art Unit 2474